Case: 09-20248     Document: 00511030803          Page: 1    Date Filed: 02/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 19, 2010
                                     No. 09-20248
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

OSVALDO AGUILAR-AGUILAR, also known as Osvaldo Aguilar, also known
as Santiago Solis Rodriguez, also known as Osvaldo Roberto Aguilar,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:08-CR-831-1


Before REAVLEY, JOLLY, and OWEN, Circuit Judges.
PER CURIAM:*
        Osvaldo Aguilar-Aguilar (Aguilar) appeals the 69-month sentence imposed
by the district court following his conviction for illegal reentry. He argues that
the sentence is unreasonable because the district court declined to sentence him
below the guidelines range.
        This court reviews sentences for reasonableness by engaging in a
bifurcated review. Gall v. United States, 552 U.S. 38, 51 (2007); United States


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20248    Document: 00511030803 Page: 2       Date Filed: 02/19/2010
                                 No. 09-20248

v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008). First, we must ensure
that the district court committed no significant procedural error; if the district
court’s sentencing decision is procedurally sound, we should then consider the
substantive reasonableness of the sentence imposed. Gall, 552 U.S. at 51.
      Aguilar concedes that, because he did not object on procedural grounds in
the district court, this court’s review of the procedural reasonableness of his
sentence is limited to plain error; he further concedes that he cannot show
reversible plain error, and he raises the issue only to preserve it. See United
States v. Mondragon-Santiago, 564 F.3d 357, 361-64 (5th Cir.), cert. denied, 130
S. Ct. 192 (2009).
      Because Aguilar objected to the substantive reasonableness of his sentence
in the district court, we review for an abuse of discretion.       See Cisneros-
Gutierrez, 517 F.3d at 764. As the sentence is within the guidelines range, a
presumption of reasonableness applies. See United States v. Alonzo, 435 F.3d
551, 554 (5th Cir. 2006). Although Aguilar argues that factors such as his
cultural assimilation and his criminal history warranted a downward variance,
we discern no abuse of discretion in the district court’s decision to impose a
within-guidelines sentence. See Gall, 552 U.S. at 51-52; see also United States
v. Gomez-Herrera, 523 F.3d 554, 565 (5th Cir. 2008).
      AFFIRMED.




                                        2